Citation Nr: 0637974	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  01-09 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma prior to November 1, 2005.  

3.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma since November 1, 2005.  

4.  Entitlement to an effective date earlier than September 
27, 1998, for the assignment of a 60 percent rating for 
bronchial asthma.  

5.  Entitlement to a total disability rating due to 
individual unemployability as a result of service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 21, 
1990, to August 7, 1991.  He had an additional 4 months and 
21 days of active service prior to November 21, 1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. and in Jackson, Mississippi.  

In May 2003, the veteran testified before RO personnel at the 
Jackson RO.  In May 2006, the veteran testified before the 
undersigned Veterans Law Judge (VLJ) sitting at the Jackson 
RO.  

(The decision below addresses the veteran's claim for a 
rating greater than 60 percent for bronchial asthma prior to 
November 1, 2005; as well as entitlement to an effective date 
earlier than September 27, 1998, for the assignment of a 60 
percent rating for bronchial asthma.  Consideration of the 
remaining issues on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)  


FINDINGS OF FACT

1.  Prior to November 1, 2005, the veteran's bronchial asthma 
was manifested by complaints of shortness of breath; there 
was no showing of more than one asthmatic attack per week 
with episodes of respiratory failure, or daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications; nor does pulmonary function 
testing (PFT) reflect findings of FEV-1 less than 40 percent 
predicted or FEV-1/FVC less than 40 percent.  

2.  In a November 1991 rating decision, the veteran was 
granted service connection and assigned a 30 percent rating 
for bronchial asthma, effective August 8, 1991.  

3.  The veteran was notified of the November 1991 decision 
that same month but did not appeal.  

4.  In an April 18, 1995, rating decision, the RO denied the 
veteran's claim for an increased rating for bronchial asthma; 
the veteran was notified of the decision that same month but 
did not appeal.  

5.  The RO liberally construed the veteran's contentions 
regarding a pending claim for service connection for a back 
disability as including a claim for increase for bronchial 
asthma; thus, the RO construed a claim for increase having 
been filed on December 4, 1998.  

6.  In a June 2003 rating decision, the RO granted an 
effective date of September 27, 1998, for the award of 60 
percent for bronchial asthma. 

7.  Prior to September 27, 1998, there was no information or 
evidence that could be construed as a claim pursuant to which 
a 60 percent rating for service-connected bronchial asthma 
could have been granted.  

8.  Entitlement to a 60 percent rating for bronchial asthma 
was demonstrated no earlier than September 27, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 60 percent for 
bronchial asthma prior to November 1, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (2005).  

2.  An effective date earlier than September 27, 1998, for 
the award of a 60 percent rating for bronchial asthma is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims for a rating 
higher than 60 percent for bronchial asthma prior to November 
1, 2005; as well as entitlement to an effective date earlier 
than September 27, 1998, for the assignment of a 60 percent 
rating for bronchial asthma, has been accomplished.  

In this respect, through May 2003 and January 2004 notice 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims.  After the notice letters, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

In this regard, following recertification by the RO of the 
veteran's appeal to the Board in September 2006, the RO 
received an April 1999 Alexandria Hospital discharge summary 
associated with the veteran's treatment at that facility.  
The discharge summary was received by the RO in October 2006.  
The RO forwarded the evidence directly to the Board and it 
was received later in October 2006.  A review of the April 
1999 discharge summary reflects the veteran's treatment for 
chest pain and his undergoing a cardiac catherization.  
Otherwise, the discharge summary makes passing reference to 
the veteran's asthma as being stable.  No other findings with 
respect to the veteran's claimed back disability or his 
asthmatic condition were noted.  As such, the Board does not 
find the evidence pertinent and consideration of the evidence 
in the first instance by the RO is not warranted.  See 
38 C.F.R. §§ 20.1304(c), 19.37(b) (2006).   

The Board also finds that the May 2003 and January 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Furthermore, as the veteran's original claim for 
service connection for bronchial asthma was granted, a rating 
awarded and an effective date assigned, 38 U.S.C.A. § 5103(a) 
notice is no longer applicable.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The more detailed notice 
obligations under 38 U.S.C.A. § 5103A and 38 U.S.C.A. 
§ 7105(d) (West 2002) have been met in this case.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for a 
rating greater than 60 percent for bronchial asthma prior to 
November 1, 2005; as well as entitlement to an effective date 
earlier than September 27, 1998, for the assignment of a 60 
percent rating for bronchial asthma.  Here, the RO has 
obtained identified VA treatment records as well as those 
records associated with the veteran's claim for Social 
Security Administration (SSA) benefits.  In addition, the 
veteran has been provided VA examinations to assess the 
severity of his bronchial asthma.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

In this respect, the veteran has reported that he was treated 
at Pentagon City Hospital (located in Virginia) for his 
bronchial asthma.  It is not apparent exactly when the 
veteran was treated at this facility or what any such medical 
records might reveal.  The above noted April 1999 discharge 
summary from Alexandria Hospital notes the veteran's report 
of presenting to "Columbia Pentagon City Hospital" in April 
1999 for shortness of breath.  The veteran has been advised 
of the need to provide a properly executed release (e.g., a 
VA Form 21- 4142) so that VA could request medical treatment 
records from private medical providers.  In this case, the 
veteran has not provided the necessary medical release(s) for 
Pentagon City Hospital.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Increased Rating Prior to November 1, 2005

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In this case, prior to November 1, 2005, the veteran's 
bronchial asthma has been evaluated as 60 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6602, for bronchial 
asthma.  Under this diagnostic code, an evaluation of 60 
percent requires FEV-1 of 40- to 55-percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40-percent predicted, or FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requiring daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.

Following a review of the evidence of record, the Board does 
not find that an increased rating was warranted for the 
veteran's service-connected bronchial asthma prior to 
November 1, 2005.  In reaching this conclusion, the Board is 
cognizant that those PFTs of record during the noted period 
simply do not reflect FEV-1 less than 40 percent predicted or 
FEV-1/FVC less than 40 percent.  Additionally, none of the 
other clinical evidence reflects that the veteran suffered 
from respiratory failure, nor did the veteran require daily 
use of systemic high dose corticosteroids or immuno-
suppressive medications.  The veteran has complained of 
shortness of breath and been treated intermittently for 
exacerbations of his bronchial asthma.  He has been 
prescribed inhaler corticosteroids as well as home nebulizing 
treatments.  Inhaler corticosteroid treatment is not oral or 
parenteral (by injection) corticosteroid treatment.  

Under these circumstances, prior to November 1, 2005, the 
Board does not find that the veteran's bronchial asthma 
approximates a higher rating to 100 percent.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board also 
finds that the record does not reflect that the veteran's 
bronchial asthma prior to November 1, 2005, was so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006) (cited to in the August 2004 statement 
of the case).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of 
hospitalization, or evidence that the veteran's bronchial 
asthma otherwise renders impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that prior to 
November 1, 2005, the 60-percent rating currently assigned 
for bronchial asthma is proper, and that the criteria for 
higher evaluation have not been met.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.97, Diagnostic Code 6602.  

B.  Earlier Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Specifically as regards to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

In this case, while the veteran has contended that the 
effective date for assignment of the 60 percent rating for 
his service-connected bronchial asthma should be earlier than 
September 27, 1998, there simply is no evidence that an 
earlier effective date is warranted.  

Here, the record reflects that in a November 1991 rating 
decision, the veteran was granted service connection and 
assigned a 30 percent rating for bronchial asthma, effective 
August 8, 1991.  He was notified of the decision that same 
month but did not appeal.  In a September 1994 VA Form 21-
4138 (Statement in Support of Claim), the veteran sought an 
increased rating for his bronchial asthma.  In an April 18, 
1995, rating decision, the RO denied the veteran's claim.  
The veteran was notified of the decision that same month, but 
again did not appeal.  As the veteran did not appeal either 
the November 1991 or April 18, 1995, rating decisions, those 
decisions are final as to the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2006).  

Thereafter, the RO received an undated VA Form 21-4138 from 
the veteran.  While the document is not date stamped as to 
when it was received at the RO, there is a stamp on the 
document with the date December 4, 1998.  The purpose of this 
stamp appears to be related to internal operations at the RO.  
A review of the undated VA Form 21-4138 reflects the 
veteran's contentions regarding a pending claim for service 
connection for a back disability, and not necessarily a claim 
for increase for bronchial asthma.  Nevertheless, the RO 
appears to have liberally construed a claim for increase 
having been filed on December 4, 1998.  Otherwise, it is 
clear that no earlier application or other correspondence 
that may be considered a claim for increase, was received in 
the interim between the final April 18, 1995, RO decision and 
the December 4, 1998, correspondence from the veteran.  
Moreover, while the veteran alleged in June 2001 that he 
"applied for an upgrade in my condition," in 1996 and 1997, 
there simply is no such application or correspondence 
associated with the record.  

With regard to the medical evidence, no VA medical records 
dated between the final April 18, 1995, RO decision and the 
December 4, 1998, correspondence document the veteran's 
treatment for his bronchial asthma.  The RO has assigned an 
effective date of September 27, 1998, for the 60 percent 
rating for bronchial asthma based on a Mount Vernon Hospital 
medical record which reflects the veteran's treatment for 
bronchial asthma.  Of those pertinent private medical records 
submitted since the RO's final April 18, 1995, rating 
decision and the December 4, 1998, correspondence, none 
establishes an effective date earlier than September 27, 
1998, for a 60 percent rating for bronchial asthma.  

In this respect, a March 4, 1997, Mount Vernon Hospital 
medical record notes that the veteran was hospitalized for 
moderate persistent asthma with status asthmaticus.  On 
December 9, 1997, the veteran was again hospitalized at Mount 
Vernon Hospital.  However, the admitting diagnosis was 
hypertension with right-sided weakness.  The hospital report 
noted that the veteran had stopped all medications including 
aspirin, verapamil, and metered-dose inhalers (asthma 
treatment) since August of 1997.  In this case, neither the 
March 4, 1997, nor December 9, 1997, Mount Vernon Hospital 
record demonstrates that the veteran's bronchial asthma more 
nearly approximated a 60 percent disability rating under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  

As such, the Board finds that, under the law and regulations, 
none of the medical evidence between the final April 18, 
1995, RO decision and the December 4, 1998, correspondence 
allows for an effective date earlier than September 27, 1998, 
for the grant of 60 percent for bronchial asthma.  See 
38 C.F.R. §§ 3.157(b)(1), (2), 3.400(o)(2).  In other words, 
it was not shown earlier than September 27, 1998, that a 60 
percent rating was warranted.

Therefore, while the veteran contends that the effective date 
for the assigned rating of 60 percent for bronchial asthma 
should be earlier than September 27, 1998, the Board finds 
the record presents no evidentiary basis for the assignment 
of an effective date for the award prior to that date.  As 
noted above, the governing legal authority is clear and 
specific, and VA is bound by it.  See 38 C.F.R. 
§ 3.400(o)(2).  As such, the claim is denied.  


ORDER

A rating higher than 60 percent for bronchial asthma prior to 
November 1, 2005, is denied.  

An effective date prior to September 27, 1998, for a 60 
percent rating for bronchial asthma is denied.  


REMAND

A review of the claims file reflects that in March 2003, the 
RO attempted to issue a notice letter pertaining to the 
veteran's claim of service connection for a back disability.  
While the letter does address the VCAA notice and duty-to-
assist provisions with regard to the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom, the letter 
does not otherwise provide notice to the veteran of what he 
information or evidence is needed to substantiate his claim.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman, 19 Vet. App. at 473 
(VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  

In addition, the Board notes that service medical records 
reflect that the veteran sustained injuries to his neck and 
low back in service.  Post-service medical evidence reflects 
findings of degenerative changes in both the cervical and 
lumbar spine.  The veteran was noted in a December 1999 VA 
clinic record to have injured his back and neck as a result 
of being thrown from his seat while riding a bus.  During his 
May 2006 hearing before the undersigned VLJ, the veteran 
testified that a "Dr. Ouser," had related his claimed back 
disability to service.  

The Board notes that obtaining a medical opinion is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2006).  See 
also Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  As such, the veteran 
should be scheduled for a VA orthopedic examination, at which 
the examiner should be requested to identify any and all 
disabilities of the back, and offer an opinion as to whether 
any such disabilities identified are related to the veteran's 
period of service.  

Additionally, with respect to the veteran's claim for a 
rating greater than 30 percent for bronchial asthma since 
November 1, 2005, the Board notes that during the course of 
the veteran's appeal, VA amended the schedule of ratings-
respiratory system-at 38 C.F.R. § 4.97.  The amendment 
became effective October 6, 2006.  71 Fed. Reg. 52,458-52,460 
(Sept. 6, 2006).  The amended regulations add provisions that 
clarify the use of pulmonary function tests (PFT) in 
evaluating respiratory conditions.  In this case, as noted 
above, a PFT in September 2004 was reported normal with a 
FEV-1 of 83 percent predicted and FEV-1/FVC of 86 percent.  
Thereafter, during the most recent PFT in April 2005, the 
veteran was noted as becoming ill and unable to continue 
testing.  The veteran reported that he was unable to complete 
another PFT later that month.  He has since reported that his 
bronchial asthma has become worse.  In this case, given the 
veteran's complaints and the fact that it has been two years 
since his last completed PFT, the Board believes a more 
contemporaneous VA respiratory examination is need to better 
evaluate the severity of the veteran's bronchial asthma since 
November 2005.  

The veteran should be scheduled for a VA respiratory 
examination.  Such examination should include the veteran 
undergoing a PFT.  The examiner should also identify whether 
the veteran uses systemic corticosteroids or immuno-
suppressive medications and the frequency of any such use, as 
well as identify the frequency of the veteran's asthmatic 
attacks and his visits to a physician for treatment of 
exacerbations of bronchial asthma.  The veteran is advised 
that failure to report to any scheduled examination, without 
good cause, may result in denial of his claims.  38 C.F.R. § 
3.655 (2006).  

The Board also notes that because a grant of the veteran's 
claim for service connection for a back disability or a 
rating higher than 30 percent for bronchial asthma since 
November 1, 2005, could affect the veteran's claim for a 
TDIU, the Board finds that those claims are inextricably 
intertwined with the claim for a TDIU.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  Hence, it 
follows that, any Board action on the TDIU claim would, at 
this juncture, be premature.  

Furthermore, with respect to the veteran's claim for a TDIU, 
the Board has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  The 
veteran has contended during the course of his appeal that 
his service-connected bronchial asthma restricts his ability 
to work and causes him to be unemployable.  The record does 
not reflect any medical opinion as to whether the veteran's 
service-connected disability renders him unemployable.  Under 
these circumstances, the Board finds that a well-reasoned, 
well-supported medical opinion addressing the question of 
whether the veteran's service-connected bronchial asthma and 
any other disability subsequently service connected as a 
result of this remand render him unemployable is needed to 
fairly resolve the claim for a TDIU on appeal.  See 
38 U.S.C.A. § 5103A(d).  Such opinion should be based, in 
part, upon consideration of the veteran's documented history 
and assertions, to include that medical evidence associated 
with the record.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  


Accordingly, the claims are REMANDED for the following 
action:

1. The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for the veteran's 
claim for service connection for a back 
disability.  In this regard, any 
notification should request that the 
veteran obtain a nexus opinion from a 
"Dr. Ouser."  (According to the 
veteran, Dr. Ouser has reportedly related 
the veteran's claimed back disability to 
service.)  

2.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic and respiratory 
examinations at an appropriate VA medical 
facility.  The entire claims file must be 
made available to and reviewed by the 
physician(s) designated to examine the 
veteran.  

Orthopedic Examination-All appropriate 
tests and studies (to include X-rays and 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should be asked to 
review the claims file, examine the 
veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
disability associated with the veteran's 
back (to include both the cervical and 
lumbar spine) is related to his period of 
active military service.  The reasons and 
basis for the examiner's opinion should 
be given.  

Respiratory Examination-All appropriate 
tests and studies should be accomplished 
to include scheduling the veteran for 
pulmonary function studies , with FEV-1 
and FEV-1/FVC results required by the 
rating schedule (38 C.F.R. § 4.97, 
Diagnostic Code 6602).  If any of these 
particular test results cannot be 
obtained, the examiner must provide an 
explanation.  The examiner must also 
comment as to whether the veteran uses 
systemic corticosteroids or immuno-
suppressive medications and the frequency 
of any use, whether the veteran 
experiences respiratory failure due to 
his bronchial asthma, and identify the 
frequency of the veteran's asthmatic 
attacks and the frequency of his visits 
to a physician for treatment of 
exacerbations of his bronchial asthma.  

Additionally, the examiner should elicit 
from the veteran and record for clinical 
purposes a full work and educational 
history.  Following the above-requested 
clinical evaluation of the veteran and 
review of the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not  (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected bronchial asthma precludes 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience (any such 
finding as to employability should also 
include the above-noted claimed back 
disability, if any such back disability 
is identified per VA examination as being 
related to service).  

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
medical evidence and legal authority (to 
include consideration of the amended 
regulations at 38 C.F.R. § 4.97).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (which must include the 
provisions associated with the amended 
regulation at 38 C.F.R. § 4.97) and 
afforded an opportunity to respond before 
the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 





	(CONTINUED ON NEXT PAGE)


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


